DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview notes
	The examiner made several attempts to reach Applicant through telephone calls and found no method to leave a voice message.  Applicant is invited to call the examiner to initiate the telephone interview. 
Remarks
	The remarks filed on 10/27/21 argue the following features on pgs. 3-4:

Without agreeing or acceding to the propriety or the merits of this rejection, and merely to expedite prosecution of the present patent application, claims 4 and 6 have been amended to clarify the features contained therein. The cited prior art references fail to teach or suggest all the features recited in amended independent claim 4. For example, the cited prior art references fail to teach at least the following features of amended independent claim 4:

An exhaust gas treating method for decomposing an aldehyde contained in a combustion exhaust gas discharged from a de- nitration unit, an alcohol being fed as a reducing agent to the de- nitration unit, the denitration unit removing NOx from the combustion gas, and an aldehyde being by-produced in the de- nitration unit, the method comprising a step of contacting the aldehyde with an aldehyde decomposition catalyst, wherein the aldehyde decomposition catalyst is made of a zeolite in a cation form NH, having a structure selected 

By way of review, Ando discloses a beta zeolite containing iron and cerium. For example, paragraph [0076] of Ando discloses that “when zeolite is Bzeolite containing zeolite enhanced with iron element and cerium element, contents of iron element and cerium element relative to zeolite are preferably 0.1 to 10% by weight (in oxide equivalent) as iron and 0.05 to 5% by weight (in oxide equivalent) as cerium, and more preferably 0.5 to 5% by weight as iron and 0.1 to 3% by weight as cerium.” However, Ando does not teach that the beta zeolite may contain any one of Cu, Mn, Zn, and Zr. Thus, Ando fails to disclose, teach or suggest that “the aldehyde decomposition catalyst is made of a zeolite in a cation form NH, having a structure selected from MFI and BEA and carrying at least one metal selected from the group consisting of Cu, Mn, Zn, and Zr,” as recited in amended independent claim 4.

	The remarks above are respectfully contended.  The claims have been amended to overcome the references cited in the last rejection, particularly the Ando and Choung references by striking out the previously claimed Ce and Fe features of Claim 4.
	Upon further search however, the following reference discloses the other features:  Choung (US Pub.: 2014/0161694).  This reference discloses that a means for reducing NOx gases (title) using a catalyst (title) and a reducing agent, such as ethanol (para. 45).  The catalyst used may be Cu-ZSM-5 (para. 53), which is an MFI-type framework.  

	The remarks on page 4 and 5 are all reasons for why Ando and Choung, the references cited in the prior rejection, do not apply when Ce and Fe are removed from the claim.  Therefore, based on the amendments, the references would be moot in this situation.